REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “A physical protocol data unit (PPDU)  comprising an extremely high through (EHT)-LTF and a data field; the data field comprises a pilot tone: the pilot tone is configured based on resource unit (RU) information about a broadband; when the broadband comprises four 996-tone RUs based on the RU information, an index for the pilot tone is set to +{24, 92, 158, 226, 266, 334, 400, 468, 562, 630, 696, 764, 804, 872, 938, 1006, 1048, 1116, 1182, 1250, 1290, 1358, 1424, 1492, 1586, 1654, 1720, 1788, 1828, 1896, 1962, 2030}; when the broadband comprises two 2020-tone RUs based on the RU information, an index for the pilot tone is set to +{24, 92, 158, 226, 266, 334, 400, 468, 562, 630, 696, 764, 804, 872, 938, 1006, 1048, 1116, 1182, 1250, 1290, 1358, 1424, 1492, 1586, 1654, 1720, 1788, 1828, 1896, 1962, 2030}  and when the broadband is defined as only a single full bandwidth based on the RU information, an index for the pilot tone is set to +{24, 158,  266, 400, 562, 696, 804, 938, 1048, 1182, 1290, 1424, 1586, 1720, 1828, 1962} ” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 10 and 19.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.